Citation Nr: 1032741	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  07-13 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
stomach disability, to include as secondary to medication 
prescribed for a service connected left knee disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a right 
knee disability, to include as secondary to a service connected 
left knee disability.

3.  Entitlement to service connection for a stomach disability, 
to include as secondary to medication prescribed for a service 
connected left knee disability.

4.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service connected left 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

A. G. Alderman


INTRODUCTION

The Veteran had active service from March 1977 to March 1980.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The issues of service connection for a stomach disability, to 
include as secondary to medication prescribed for a service 
connected left knee disability, and for a right knee disability, 
to include as secondary to the service connected left knee 
disability, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a May 2004 rating decision, the RO denied the Veteran's 
claim of service connection for a stomach disability with rectal 
bleeding due to the Veteran's failure to report for a VA 
examination; this decision was not appealed and became final.

2.  In a September 1980 rating decision, the RO denied the 
Veteran's claim of service connection for a right knee 
disability; this decision was not appealed and became final.

3.  In an August 1996 rating decision, the RO denied the 
Veteran's claim of service connection for a right knee disability 
as secondary to his service connected left knee disability due to 
the Veteran's failure to report for a VA examination; this 
decision was not appealed and became final.

4.  New and material evidence has been received since May 2004 in 
support of the Veteran's claim of service connection for a 
stomach disability with rectal bleeding, to include as secondary 
to the service connected left knee disability.

5.  New and material evidence has been received since the 
September 1980 and August 1996 rating decisions in support of the 
Veteran's claim of service connection for a right knee 
disability, to include as secondary to the service connected left 
knee disability.


CONCLUSIONS OF LAW

1.  Evidence received since the May 2004 rating decision is new 
and material and the Veteran's claim for service connection for a 
stomach disability with rectal bleeding, including as secondary 
to his service connected left knee disability, is reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  Evidence received since the September 1980 and August 1996 
rating decisions is new and material and the Veteran's claim for 
service connection for right knee disability, to include as 
secondary to the service connected left knee disability, is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied service connection for the Veteran's stomach 
disability with rectal bleeding, to include as secondary to his 
service connected left knee disability, in a May 2004 rating 
decision.  The RO advised the Veteran of his right to appeal.  
The RO received the next communication regarding the stomach 
disability in January 2005.  The January 2005 letter states that 
the Veteran was submitting evidence in support of his pending 
gastrointestinal claim.  A February 2005 letter specifically 
indicates that the intent of the January 2005 document was to 
reopen the claim for service connection for a stomach disability 
with rectal bleeding, as secondary to his service connected left 
knee disability.  A notice of disagreement was not submitted 
within one year of the May 2004 rating decision; therefore, the 
May 2004 rating decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2009).

The RO denied service connection for the Veteran's right knee 
disability on a direct basis in September 1980.  The Veteran was 
advised of his right to appeal.  The next communication regarding 
the right knee disability was received in the 1990s, more than 
one year after the 1980 rating decision.  Therefore the September 
1980 rating decision is final.  Id.

The RO denied service connection for the Veteran's right knee 
disability as secondary to his service connected left knee 
disability in an August 1996 rating decision.  The Veteran was 
advised of his right to appeal.  The next communication regarding 
the right knee disability was received in February 2004, more 
than one year after the August 1996 rating decision; therefore, 
the August 1996 rating decision is final.  Id.

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2009).

Only evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.

For the purpose of establishing whether new and material evidence 
has been received, the credibility of the evidence, but not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

The Veteran's service connection claim for a stomach disability 
with rectal bleeding, to include as secondary to his service 
connected left knee disability was originally denied in May 2004 
because the Veteran failed to report for his VA examination.  
Since that time, the Veteran indicated a willingness to appear 
for an examination, which was completed in August 2007.  
Accordingly, the VA examination is considered new and material 
for the purpose of reopening the Veteran's claim for service 
connection for a stomach disability with rectal bleeding, to 
include as secondary to his service connected left knee 
disability.  Therefore, the Veteran's claim is reopened.

The Veteran's claim for service connection for a right knee 
disability was originally denied on a direct basis in September 
1980 due to the lack of a diagnosed disability.  The Veteran did 
not appeal.  Even though the Veteran's current claim specifically 
seeks service connection for the right knee disability on a 
secondary basis, the Board finds that because a right knee 
disability has been diagnosed, the evidence is sufficient to 
reopen the claim on a direct basis, thus giving the Veteran an 
additional avenue to obtain benefits.  

The Veteran's claim for service connection for a right knee 
disability as secondary to his service connected left knee 
disability was denied in August 1996 because the Veteran failed 
to report for a VA examination.  Since that time, the Veteran 
indicated a willingness to appear for an examination, which was 
completed in August 2007.  Accordingly, the VA examination is 
considered new and material for the purpose of reopening the 
Veteran's claim for service connection for a right knee 
disability as secondary to his service connected left knee 
disability.  Therefore, the Veteran's claim for service 
connection for a right knee disability is reopened on all bases.

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2009).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A.     § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Where a claim has been previously denied in a final decision and 
the claimant has filed an application to reopen that claim, VA 
must provide notice of the bases for the previous denial and 
describe what evidence would be necessary to substantiate the 
element or elements required to establish service connection that 
were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

In this case, the Board has reopened the Veteran's claims for 
service connection for a stomach condition, to include as 
secondary to the service connected left knee disability, and for 
a right knee disability, to include as secondary to the service 
connected left knee disability, and therefore, regardless of 
whether the notice requirements have been met in this case, no 
harm or prejudice to the Veteran has resulted.  Therefore, the 
Board concludes that the provisions of the Veterans Claims 
Assistance Act (VCAA) and the current laws and regulations have 
been complied with, and a defect, if any, in providing notice and 
assistance to the Veteran was harmless error in that it did not 
affect the essential fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 
112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.

ORDER

As new and material evidence has been received, the claim for 
service connection stomach disability with rectal bleeding, to 
include as secondary to his service connected left knee 
disability, is reopened.  To that extent, the appeal is granted.

As new and material evidence has been received, the claim for 
service connection for a right knee disability, to include as 
secondary to a service connected left knee disability, is 
reopened.  To that extent, the appeal is granted.


REMAND

The Veteran seeks service connection for a stomach condition with 
rectal bleeding ("stomach condition").  He alleges that the 
stomach condition is the result of medications prescribed for his 
service connected left knee disability.  The Veteran also seeks 
service connection for his right knee disability, to include as 
secondary to his service connected left knee disability.

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. §§ 1110, 113; 38 C.F.R.  § 3.303(a) (2009).  Service 
connection may be granted on a secondary basis for a disability 
which is proximately due to, or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any 
increase in severity of a nonservice-connected disease or injury 
that is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service-connected.  Allen 
v. Brown, 7 Vet. App. 439 (1995).

In the latter instance, the nonservice-connected disease or 
injury is said to have been aggravated by the service-connected 
disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation 
of a veteran's nonservice-connected disability by a service-
connected disability, such veteran shall be compensated for the 
degree of disability over and above the degree of disability 
existing prior to the aggravation.  38 C.F.R. § 3.322.

In August 2007, the Veteran was afforded a VA examination to 
determine the nature and etiology of his claimed disabilities.  
While the VA examiner addressed whether the service connected 
left knee disability caused the stomach condition and right knee 
disability, the examiner did not address whether the service 
connected left knee disability aggravated the stomach condition 
and right knee disability.  Therefore, the Board finds that a 
remand is necessary to schedule a VA examination to determine 
whether the service connected left knee disability aggravated the 
stomach condition and right knee disability.

Further, because the Board has also reopened the claim for a 
right knee disability on a direct basis, the Board finds that a 
VA examination is warranted to determine whether the right knee 
disability was caused by or related to active service.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for examinations to 
determine the nature and etiology of his 
stomach condition with rectal bleeding and 
right knee disabilities.  The examiner must 
be provided with the claims file and a copy 
of this remand for review and the examiner 
must indicate review of these items in the 
examination report.

After reviewing the claims file and examining 
the Veteran, the examiner should respond to 
the following:

a)  Is it at least as likely as not (a 50% or 
higher degree of probability) that the 
Veteran's stomach condition with rectal 
bleeding is proximately due to the Veteran's 
service-connected left knee disability, to 
include medications prescribed for the left 
knee disability?

b)  Is it at least as likely as not (a 50% or 
higher degree of probability) that the 
Veteran's stomach condition with rectal 
bleeding has been aggravated by the Veteran's 
service-connected left knee disability, to 
include medications prescribed for the left 
knee disability?  

c)  Is it at least as likely as not (a 50% or 
higher degree of probability) that the 
Veteran's right knee disability is causally 
related to service?

d)  Is it at least as likely as not (a 50% or 
higher degree of probability) that the 
Veteran's right knee disability is 
proximately due to the Veteran's service-
connected left knee disability, to include 
medications prescribed for the left knee 
disability?

e)  Is it at least as likely as not (a 50% or 
higher degree of probability) that the 
Veteran's right knee disability has been 
aggravated by the Veteran's service-connected 
left knee disability, to include medications 
prescribed for the left knee disability?  

If the examiner determines that the Veteran 
has a stomach condition or right knee 
disability that is aggravated, although not 
directly caused by the service-connected left 
knee disability, the examiner should attempt 
to quantify the degree of additional 
impairment imposed by the service-connected 
left knee disability over and beyond the 
natural progress of the disorder.

All appropriate testing should be completed.

The examiner should offer a rationale for any 
opinion expressed with reference to pertinent 
evidence, including service and post- service 
medical records.

2.  Thereafter, the RO should adjudicate the 
Veteran's claims.  If the benefits sought on 
appeal are not granted, the RO should issue 
the Veteran and his representative a 
supplemental statement of the case and 
provide the Veteran an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


